

EXHIBIT 10.GG




AMENDMENT
TO THE
VALLEY NATIONAL BANK
CHANGE IN CONTROL SEVERANCE PLAN
EFFECTIVE AS OF JANUARY 27, 2016
WHEREAS, Valley National Bancorp (the “Company”) adopted the Valley National
Bank Change in Control Severance Plan, effective as of January 27, 2016 (the
“2016 Plan”) to provide for certain severance benefits to First Senior Vice
Presidents and Senior Vice Presidents of the Company in the event of certain
terminations of employment following a change in control of the Company; and
WHEREAS, in Section 9.03 of the 2016 Plan, the Company reserved to itself by
action of the Compensation and Human Resources Committee (the “Committee”) the
right to amend or terminate the 2016 Plan prior to the occurrence of a Change in
Control (as defined therein), by providing at least twelve (12) months advance
written notice to each Participant therein; and
WHEREAS, no Change in Control has occurred as of the date of this Amendment; and
WHEREAS, the Company wishes to freeze participation in the 2016 Plan as to all
employees who are hired or rehired on or after January 1, 2019;
WHEREAS, the Company wishes to terminate the 2016 Plan as to all Participants,
effective as of January 1, 2021 (the “Termination Date”); and
WHEREAS, the Committee approved this Amendment at a meeting on January 30, 2019
NOW, THEREFORE, the 2016 Plan is amended as follows, effective as of December
31, 2018:
1.
Article I is amended by adding the following new paragraph to the end thereof:

“Notwithstanding anything else herein to the contrary, the Plan is terminated
effective as of January 1, 2021, except with respect to Qualifying Terminations
occurring prior to such date. In addition, no individual who is hired or rehired
by the Company on or after January 1, 2019 shall be eligible to receive benefits
under this Plan under any circumstances.”


101497274.1
 
 




--------------------------------------------------------------------------------



EXHIBIT 10.GG








2.
Article II of the Plan is amended by adding the following new sentence to the
end of the definition of “Eligible Employee”:

“Notwithstanding anything else herein to the contrary, no individual who is
hired or rehired by the Company on or after January 1, 2019 shall be treated as
an Eligible Employee hereunder for any purpose.”
3.
Section 3.01 of the Plan is amended by adding the following sentence to the end
thereof:

“Notwithstanding anything else herein to the contrary, no Eligible Employee
shall be entitled to receive any payments or rights under this Plan if he or she
receive benefits under the Valley National Bancorp 2019 Change in Control
Severance Plan.”
4.
Section 8.01 of the Plan is amended by deleting the words “Carol Diesner,
Director of Human Resources” and replacing them with “Yvonne Surowiec, Executive
Vice President and Chief Human Resources Officer”.

IN WITNESS WHEREOF, being duly authorized, I have hereunto set my hand this 30
day of January, 2019.
 
By:
Gerald Korde, Chairman,


Compensation and Human Resources Committee

            




101497274.1
2
 

.